 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SVETLANA PARSHIN,                                 No. 2:18-cv-03103 KJM CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    DANNY D. BRACE, JR.,
15                       Defendant.
16

17          Plaintiff is proceeding pro se. Plaintiff has filed an forma pauperis affidavit stating that

18   her monthly take-home pay is $3,600 per month. (ECF No. 4.)

19          Pursuant to federal statute, a filing fee of $350.00 is required to commence a civil action

20   in federal district court. 28 U.S.C. § 1914(a). In addition, a $50.00 general administrative fee for

21   civil cases must be paid. 28 U.S.C. § 1914(b). The court may authorize the commencement of an

22   action “without prepayment of fees and costs or security therefor, by a person who makes

23   affidavit that he is unable to pay such costs or give security therefor.” 28 U.S.C. § 1915(a).

24          In her application, plaintiff lists three minor children dependent on her for support. Her

25   annual take-home income is roughly $43,000. According to the 2019 federal poverty guidelines

26   issued by the U.S. Department of Health and Human Services (HHS), a family of four with a

27   yearly income of $43,000 is at 167% of the poverty rate. Plaintiff’s income shows that she is able

28   to pay the filing fee and costs. Thus, plaintiff has made an inadequate showing of indigence. See
                                                        1
 1   Alexander v. Carson Adult High Sch., 9 F.3d 1448 (9th Cir. 1993); California Men’s Colony v.

 2   Rowland, 939 F.2d 854, 858 (9th Cir. 1991); Stehouwer v. Hennessey, 841 F. Supp. 316, (N.D.

 3   Cal. 1994).

 4            Plaintiff will be required to pay the filing fees for this action in order to proceed. Because

 5   the court appears to lack jurisdiction over this matter, plaintiff is advised (as before) that if she

 6   elects to pay the filing fee, she will be ordered to show cause why this action should not be

 7   dismissed for lack of jurisdiction. (ECF No. 3.)

 8            Accordingly, IT IS HEREBY ORDERED that plaintiff is granted fourteen days in which

 9   to submit the appropriate fees to the Clerk of the Court. Plaintiff is cautioned that failure to pay

10   the filing and general administrative fees in the amount of $400 will result in a recommendation

11   that the application to proceed in forma pauperis be denied and the instant action be dismissed

12   without prejudice.

13   Dated: January 15, 2019
                                                        _____________________________________
14
                                                        CAROLYN K. DELANEY
15                                                      UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20   2 / parshin3103 ifp.den

21

22

23

24

25

26
27

28
                                                         2
